Name: COMMISSION REGULATION (EC) No 474/97 of 13 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 14. 3 . 97 I EN I Official Journal of the European Communities No L 73/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 474/97 of 13 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation , HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 14 March 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 March 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 337, 24. 12. 1994, p. 66 . (2) OJ No L 325, 14. 12. 1996, p. 5. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4 OJ No L 22, 31 . 1 . 1995, p. 1 . No L 73/2 EN Official Journal of the European Communities 14. 3 . 97 ANNEX to the Commission Regulation of 13 March 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import code (') value 0702 00 15 204 57,7 212 95,7 624 149,3 999 100,9 0709 10 10 220 197,0 999 197,0 0709 90 73 052 96,7 204 81,0 999 88,8 0805 10 01 , 0805 10 05, 0805 10 09 052 51,9 I 204 43,8 212 46,5 448 25,0 600 58,8 624 51,6 999 46,3 0805 30 20 052 54,6 600 75,6 999 65,1 0808 10 51 , 0808 10 53, 0808 10 59 060 62,0 388 103,8 400 93,5 404 95,0 508 94,6 512 88,4 528 96,9 999 90,6 0808 20 31 039 97,7 388 68,9 400 85,2 512 62,0 528 69,4 \ 999 76,6 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19. 1 . 1996, p. 6). Code '999 ' stands for 'of other origin'.